Exhibit 10.4

 

GUARANTY

 

August 18, 2005

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

This letter will confirm that New Century Financial Corporation, a Maryland
corporation, as successor in interest to New Century Financial Corporation, a
Delaware corporation (“Guarantor”), agrees to absolutely and unconditionally
guaranty to Bear Stearns Mortgage Capital Corporation, its successors and
assigns (the “Beneficiary”), the full and prompt payment and performance of all
of the obligations, undertakings and liabilities of NC Capital Corporation, NC
Residual II Corporation and New Century Credit Corporation (together, the
“Sellers”), arising under the terms and provisions of an Amended and Restated
Master Repurchase Agreement, dated as of August 18, 2005 (the “Amended and
Restated Master Repurchase Agreement”) and a Custody Agreement, dated as of
August 18, 2005 (the “Custody Agreement”, and together with the Amended and
Restated Master Repurchase Agreement, the “Agreements”), by and among Buyer, the
Sellers and Deutsche Bank National Trust Company, as custodian (such
obligations, undertakings and liabilities are herein referred to as the
“Obligations”). Guarantor hereby expressly consents to any amendment to the
Agreements as may be agreed upon by the Sellers and Buyer and waives notice of
any such amendment. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned in the Amended and Restated Master Repurchase
Agreement.

 

Guarantor hereby represents and warrants to you that each Seller is an indirect
wholly-owned subsidiary of Guarantor.

 

Guarantor covenants and agrees to immediately notify Buyer if a representation,
warranty or covenant of any Seller under either Agreement has been breached or
that an Event of Default shall have occurred.

 

Payments required under this guaranty shall be payable whenever any Obligation,
has not been promptly paid to Beneficiary in accordance with the Agreements,
without regard to any stay or delay with respect to such payment permitted or
required by bankruptcy or any other applicable law. Buyer or Custodian on behalf
of Buyer shall realize upon the Purchased Mortgage Loans prior to making a
demand under this guarantee; provided, however, neither Buyer nor Custodian on
behalf of Buyer shall be required to realize upon any security other than the
Purchased Mortgage Loans or, except as set forth above with respect to realizing
upon the Purchased Mortgage Loans, exercise any remedies prior to making a
payment demand under this guaranty.

 

Guarantor hereby waives any requirement that the Beneficiary take legal action
against any Seller before enforcing this guaranty; agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Guarantied Obligations or the dissolution, liquidation,
reorganization or other change regarding any Seller or any Seller seeking
protection, or having a case or proceeding commenced against it, under any law
for the protection of debtors or creditors; waives diligence, presentment,
demand for payment or



--------------------------------------------------------------------------------

performance, protest or notice or other formality of any kind whatsoever; waives
filing of claims with any court in case of the insolvency, reorganization or
bankruptcy of any Seller; and waives any fact, event or circumstance (other than
payment in full) that might otherwise constitute a legal or equitable defense to
or discharge of Guarantor, including (but without typifying or limiting this
waiver) failure by the Beneficiary to perfect a security interest in any
collateral securing performance of any Obligation and any delay by the
Beneficiary in exercising any of its rights hereunder, Guarantor covenants that
this guaranty will not be discharged except by full and final payment and
performance to the Beneficiary of the Guarantied Amount incurred while it is
effective, and agrees that this guaranty shall continue to be effective or be
reinstated (as the case may be) if at any time all or any part of any payment or
interest thereon or other performance by any Seller is avoided or must otherwise
be restored by the Beneficiary. Guarantor hereby further consents to any renewal
or modification of any Obligation or any extension of the time within which such
is to be performed and to any other indulgences, whether before or after the
date of this guaranty.

 

Guarantor agrees to pay on demand all out-of-pocket expenses (including legal
fees and disbursements) incurred by the Beneficiary in connection with the
enforcement and protection of its rights hereunder. Guarantor further covenants
and agrees with Beneficiary to observe the financial covenants set forth in
Exhibit H to the Amended and Restated Master Repurchase Agreement and to
promptly notify Beneficiary if Guarantor breaches any of those covenants.
Guarantor hereby waives all suretyship defenses and agrees that the beneficiary
may assign all its rights and obligations hereunder to any of its affiliates
without the consent or approval of any party.

 

This is a continuing guaranty and will remain in effect until thirty (30) days
after written notice of termination is received by Bear Stearns Mortgage Capital
Corporation, 383 Madison Avenue, New York, New York 10179, Attention: Eileen
Albus. Any such termination shall not affect or reduce Guarantor’s obligations
hereunder for any liability of any Seller that arose prior to the expiration of
said thirty-day period. This guaranty shall terminate and shall be of no further
force or effect upon full payment of all amounts due to Buyer under the
Agreement. This guaranty shall inure to the benefit of any successor of the
Beneficiary and be binding on any successor or assignee of Guarantor.

 

This guaranty shall be governed by and construed in accordance with the laws of
the State of New York. Guarantor hereby agrees that (i) any dispute or
controversy arising out of or relating to this guaranty, the Amended and
Restated Master Repurchase Agreement or the Custody Agreement shall be submitted
to arbitration before the American Arbitration Association utilizing its Rules
for the Arbitration of Commercial Disputes and allowing for discovery by the
parties, (ii) the arbitration proceedings shall be conducted in New York, New
York and (iii) the decision of the arbitrators shall be final and judgment may
be entered on the award. In the event that such arbitration is unavailable,
Guarantor hereby submits to the personal jurisdiction of the United States
Federal and New York State courts situated in the City, County, and State of New
York and hereby agrees that any litigation arising out of or relating to this
guaranty, the Amended and Restated Master Repurchase Agreement or the Custodial
Agreement shall be brought in such courts. Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the non-enforceability
of any such other provision or agreement.

 

2



--------------------------------------------------------------------------------

Any demand by Buyer for payment or performance by Guarantor shall be by a
written demand to Guarantor, which shall be deemed to have been duly given if
made by facsimile transmission to New Century Financial Corporation, Attention:
General Counsel, Phone: (949) 440-7030 , Fax: (949) 440-7033 or if personally
delivered at or upon the fifth day after deposit in the mails, mailed by
registered mail, postage prepaid, to 18400 Von Karman, Suite 1000, Irvine,
California 92612, Attention: General Counsel.

 

Very truly yours,

NEW CENTURY FINANCIAL CORPORATION

By:  

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

By:  

/s/ Edward F. Gotschall

Name:

 

Edward F. Gotschall

Title:

 

Vice Chairman - Finance

 

3